DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2019 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA (US 20200355788 A1) in view of Zoughi (US 7746266 B2).
Regarding claim 1, KITAMURA discloses [Note: what KITAMURA fails to disclose is strike-through]
An electronic apparatus (FIG. 1 depicts a “Radar Apparatus”, element 1) comprising: 
antenna elements arranged in a two-dimensional area (FIG. 19 depicts antenna elements arranged in a two-dimensional area with vertical antenna elements and horizontal antenna elements); and  
5processor circuitry (Paragraph 0029, “An exemplary embodiment provides a radar apparatus that includes a transmission antenna unit, an oscillator, a modulator, a reception antenna unit, and a processor.”; FIG. 1 depicts the processor) configured to acquire a signal obtained by both transmitting an electromagnetic wave from any of the antenna elements and receiving, by any of the antenna elements, the electromagnetic wave reflected by an object (Paragraph 0030, “The processor is configured to generate information related to an object that reflects a radiation wave from the transmission antenna unit based on a plurality of signal components corresponding to the plurality of transmission signals extracted from each of a plurality of reception signals received by the reception antenna unit.”), 
10wherein the antenna elements are arranged respectively (FIG. 19 depicts antenna element arrangement) at least at: 
first positions arranged in a first direction in the two-dimensional area and separated by m times “d” (FIG. 19 shows dT = 2d (horizontal direction), where 2 is “m” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength); 
second positions arranged in the first direction in the two-dimensional area and separated by n times “d” (FIG. 19 shows dR = 3d (horizontal direction), where 3 is “n” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength) and m and n being coprime (Paragraph 0031, “In the radar apparatus, the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction. The first interval is equal to a multiplication value of a minimum interval that is a minimum value of an arrangement interval of the plurality of virtual reception antennas and a first multiple that is an integer of 2 or greater. The second interval is equal to a multiplication value of the minimum interval and a second multiple that is an integer of 2 or greater and set to differ from the first multiple. The first multiple and the second multiple are coprime.”; therefore, the values of “m” and “n” are coprime);
20third positions arranged in a second direction different from the first direction in the two-dimensional area and separated by p times “d” (FIG. 19 depicts dR = 3d (vertical direction) which is the third position arranged in a second direction different from the first direction, where 3 is “p” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength); and  
25fourth positions arranged in the second direction in the two-dimensional area and separated by q times “d” (FIG. 19 depicts dT = 2d (vertical direction) which is the fourth position, where 2 is the “q” integer value and “d” is a minimum interval of the virtual array (see paragraph 0042); Note: in the instant application d = half of the wavelength), p and q being coprime (Paragraph 0031, “In the radar apparatus, the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction. The first interval is equal to a multiplication value of a minimum interval that is a minimum value of an arrangement interval of the plurality of virtual reception antennas and a first multiple that is an integer of 2 or greater. The second interval is equal to a multiplication value of the minimum interval and a second multiple that is an integer of 2 or greater and set to differ from the first multiple. The first multiple and the second multiple are coprime.”; therefore, the values of “p” and “q” are coprime). 

Zoughi discloses, 
[m times] half of a wavelength of the electromagnetic wave (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA) is half of the electromagnetic wavelength);
[n times] half of the wavelength (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA)  is half of the wavelength); 
[p times half] of the wavelength (Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA) is half of the wavelength); 
(Paragraph 41, “In FIG. 4, imaging system 21 embodies a microwave system, wherein the modulated slots 41 of array 23 are cut into conducting screen 45. For example, array 23 has 30 slots arranged in a 6 by 5 pattern having a spacing of .lamda..sub.0/2 (where .lamda..sub.0 is the free space wavelength)”; therefore, the 2-dimenstional array slots are spaced apart having a spacing where “d” (as disclosed by KITAMURA) is half of the wavelength);

	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KITAMURA with Zoughi to incorporate the features of where the spacing between the antenna elements is an integer value (greater than 1) times half of the electromagnetic wavelength [where d is equal to half of the wavelength as disclosed in the instant application]. KITAMURA and Zoughi are both considered analogous arts as they both disclose systems and methods of a radar antenna array apparatus design where a two-dimensional antenna array is disclosed where the spacing between the antenna elements is a positive integer greater than 1 x d. KITAMURA is very similar to the instant application as it discloses that the positive integers of “n and m” and “p and q” are relatively prime to one another (co-prime). However, KITAMURA fails to disclose that the distance “d” is equal to half of the wavelength. This is implied when KITAMURA discloses in paragraph 0042, “d is a minimum interval of the virtual array.” However, Zoughi specifically discloses this feature when it recites that spacing distance “d” is (lamda)/2 where lamda is the electromagnetic wavelength. Zoughi discloses the importance of this feature in paragraph 43 when it recites, “Slot spacing of .lamda..sub.0/2 ensures adequate sampling of the scattered electric field 

Regarding claim 2, the combination of KITAMURA and Zoughi discloses,  
The electronic apparatus of claim 1. However, KITAMURA fails to disclose, wherein the image of the object is generated from a first signal received by the antenna elements at the first positions, a second signal received by the antenna elements at the second positions, a third signal received by the antenna elements at the third positions, and a fourth signal received by the antenna elements at the fourth positions.

Zoughi discloses, 
wherein 30the image of the object (FIGs. 6A and 6B and 8A and 8B depict the images of the object and Paragraph 18, “Using special processing of the measurements at the discrete locations (i.e., at the locations of sensors 25), system 21 generates an image of the object's spatial and/or dielectric profiles on a display 31. For example, imaging system 21 generates and displays a multi-dimensional (i.e., 2D or 3D) image of object 29, such as a holographical image.” and Paragraph 27, “Referring again to FIG. 1, processor 37 decodes the signals obtained via array 23 by receiver 35 to generate the image of object 29 and to generate control signals for modulating sensors 25.”) is generated from a first signal received by the antenna elements at the first positions, a second signal received by the antenna elements at (Paragraph 67, “An imaging system 21 embodying aspects of the invention comprises sensor array 23, which has a plurality of modulated slots 41 for detecting an electric field from object 29. The slots 41 are positioned at locations corresponding to a defined spatial domain located remotely from object 29. Also, the slots 41 each provide an output signal representative of the electric field detected at the respective location of the slot. The imaging system 21 further comprises a receiver 35 operatively connected to array 23 for receiving the output signals from the slots 41 and processor 37 configured to generate a multi-dimensional profile representative of the object 29 in the defined spatial domain based on the received output signals. Moreover, imaging system 21 includes display 31 for displaying an image of the multi-dimensional profile.”; therefore, the output signal received from each “slot” (which are arranged at respective “first”, “second”, “third” or “fourth” positions) are used to generate an image based on the signal representative of the electric field detected at the respective location of each slot). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KITAMURA with Zoughi to incorporate the features of: wherein 30the image of the object is generated from a first signal received by the antenna elements at the first positions, a second signal received by the antenna elements at the second positions, a third signal received by the antenna elements at the third 35positions, and a fourth signal received by the antenna- 46 - elements at the fourth positions. KITAMURA and Zoughi are both considered 

Regarding claim 3, the same analysis and cited section as system claim 1 is applied. KITAMURA further discloses, 
An electronic apparatus (FIG. 1 depicts a “Radar Apparatus”, element 1) comprising: 
processor circuitry (Paragraph 0029, “An exemplary embodiment provides a radar apparatus that includes a transmission antenna unit, an oscillator, a modulator, a reception antenna unit, and a processor.”; FIG. 1 depicts the processor) configured to calculate a 5reception signal of virtual elements (FIG. 19 depicts the “virtual elements” as the transmission antenna elements and reception antenna elements) arranged between pairs of the antenna elements from a signal obtained by both transmitting an electromagnetic wave from any of the antenna elements and receiving, by any of the antenna elements, the electromagnetic wave reflected by 10an object (Paragraph 0084, “The reception antenna unit 4 includes N reception antennas that are arranged in a row along the array direction at a second interval d.sub.R that is set to differ from the first interval dT. The processor 6 generates object information related to an object that reflects a radiation wave from the transmission antenna unit 3, based on a plurality of signal components corresponding to M transmission signals extracted from each of N reception signals received by the reception antenna unit 4.”; therefore, the transmitting antenna elements and the receiving antenna elements are “paired” together to extract objection information),  

5reception signal of virtual elements arranged between pairs of the antenna elements from a signal obtained by both transmitting an electromagnetic wave from any of the antenna elements and receiving, by any of the antenna elements, the electromagnetic wave reflected by 10an object (Paragraph 0039, “In this case, a signal that is transmitted from the transmission antenna TX1 and received by the reception antenna RX1 is expressed by expression (1). A signal that is transmitted from the transmission antenna TX1 and received by a reception antenna RX2 is expressed by expression (2). A signal that is transmitted from a transmission antenna TX2 and received by the reception antenna RX1 is expressed by expression (3). A signal that is transmitted from the transmission antenna TX2 and received by the reception antenna RX2 is expressed by expression (4).”; therefore, pairs of transmitting antenna elements and receiving antenna elements are formed )
30

Regarding claim 4, the combination of KITAMURA and Zoughi discloses 
The electronic apparatus of claim 3. KITAMURA further discloses, wherein transmitting antenna elements and receiving antenna elements are arranged outside the two-dimensional area (FIG. 19 depicts that the antenna elements are arranged in a row direction and a column direction in a two-dimensional area. Note the two-dimensional area has been defined as the inner two-dimensional area with a border of transmitting and receiving antennas outside of the two-dimensional area. Based on this definition of the two-dimensional area, FIG. 19 depicts the antenna elements arranged outside of the two-dimensional area as can be seen in the annotated diagram below).

    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale

Regarding claim 5, the combination of KITAMURA and Zoughi discloses
The electronic apparatus of claim 3. However, KITAMURA fails to disclose, wherein the image of the object is generated from a reception 35signal of the virtual elements at the first positions,- 47 - a reception signal of the virtual elements at the second positions, a reception signal of the virtual elements at the third positions, and a reception signal of the virtual elements at the fourth positions. 

Zoughi discloses, 
wherein the image of the object (FIGs. 6A and 6B and 8A and 8B depict the images of the object and Paragraph 18, “Using special processing of the measurements at the discrete locations (i.e., at the locations of sensors 25), system 21 generates an image of the object's spatial and/or dielectric profiles on a display 31. For example, imaging system 21 generates and displays a multi-dimensional (i.e., 2D or 3D) image of object 29, such as a holographical image.” and Paragraph 27, “Referring again to FIG. 1, processor 37 decodes the signals obtained via array 23 by receiver 35 to generate the image of object 29 and to generate control signals for modulating sensors 25.”) is generated from a reception 35signal of the virtual elements at the first positions,- 47 - a reception signal of the virtual elements at the second positions, a reception signal of the virtual elements at the third positions, and a reception signal of the virtual elements at the fourth positions (Paragraph 67, “An imaging system 21 embodying aspects of the invention comprises sensor array 23, which has a plurality of modulated slots 41 for detecting an electric field from object 29. The slots 41 are positioned at locations corresponding to a defined spatial domain located remotely from object 29. Also, the slots 41 each provide an output signal representative of the electric field detected at the respective location of the slot. The imaging system 21 further comprises a receiver 35 operatively connected to array 23 for receiving the output signals from the slots 41 and processor 37 configured to generate a multi-dimensional profile representative of the object 29 in the defined spatial domain based on the received output signals. Moreover, imaging system 21 includes display 31 for displaying an image of the multi-dimensional profile.”; therefore, the output signal received from each “slot” (which are arranged at respective “first”, “second”, “third” or “fourth” positions) are used to generate an image based on the signal representative of the electric field detected at the respective location of each slot). 
5
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KITAMURA with Zoughi to incorporate the features of: wherein the image 

Regarding claim 6, the same analysis and cited section as system claim 1 is applied. KITAMURA further discloses,
An electronic apparatus (FIG. 1 depicts a “Radar Apparatus”, element 1)  comprising: 
processor circuitry (Paragraph 0029, “An exemplary embodiment provides a radar apparatus that includes a transmission antenna unit, an oscillator, a modulator, a reception antenna unit, and a processor.”; FIG. 1 depicts the processor) configured to obtain a signal obtained by both transmitting an electromagnetic wave from any of the antenna elements and receiving, by any 10of the antenna elements, the electromagnetic wave reflected by an object and calculate a reception signal of virtual elements arranged between pairs of the antenna elements from the signal obtained (Paragraph 0039, “In this case, a signal that is transmitted from the transmission antenna TX1 and received by the reception antenna RX1 is expressed by expression (1). A signal that is transmitted from the transmission antenna TX1 and received by a reception antenna RX2 is expressed by expression (2). A signal that is transmitted from a transmission antenna TX2 and received by the reception antenna RX1 is expressed by expression (3). A signal that is transmitted from the transmission antenna TX2 and received by the reception antenna RX2 is expressed by expression (4).”; therefore, pairs of transmitting antenna elements and receiving antenna elements are formed). 

Regarding claim 7, the combination of KITAMURA and Zoughi discloses
The electronic apparatus of claim 6. KITAMURA further discloses, wherein the antenna elements are arranged in a row 35direction and a column direction of the two-dimensional- 48 - area; and a part of the antenna elements is arranged outside the two-dimensional area (FIG. 19 depicts that the antenna elements are arranged in a row direction and a column direction in a two-dimensional area. Note the two-dimensional area has been defined as the inner two-dimensional area with a border of transmitting and receiving antennas outside of the two-dimensional area. Based on this definition of the two-dimensional area, FIG. 19 depicts the antenna elements arranged outside of the two-dimensional area as can be seen in the  annotated diagram below).

    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale

Regarding claim 8, the combination of KITAMURA and Zoughi discloses
The electronic apparatus of claim 6. KITAMURA further discloses, wherein 5the antenna elements are arranged in a row direction and a column direction of the two-dimensional area (FIG. 19 depicts that the antenna elements are arranged in a row direction and a column direction in a two-dimensional area. Note that the two-dimensional area is defined as the inner two-dimensional area with a border of transmitting and receiving antennas outside of the two-dimensional area as seen in the annotated diagram of FIG. 19 below); 
a part of the antenna elements is arranged inside the two-dimensional area (As shown in the annotated FIG. 19 diagram below, a part of antenna elements in arranged inside the two-dimensional area); and  
10another part of the antenna elements is arranged outside the two-dimensional area (As shown in the annotated FIG. 19 diagram below, another part of antenna elements in arranged outside the two-dimensional area).  


    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale


Regarding claim 9, the combination of KITAMURA and Zoughi discloses
The electronic apparatus of claim 6. KITAMURA further discloses, wherein the antenna elements are arranged inside the two-dimensional area (FIG.19 depicts antenna elements arranged inside the two-dimensional area. Note: see definition of the two-dimensional area in the annotated diagram of FIG. 19 below for clarification).  

    PNG
    media_image1.png
    493
    884
    media_image1.png
    Greyscale
15
Regarding claim 10, the combination of KITAMURA and Zoughi discloses
The electronic apparatus of claim 6. However, KITAMURA fails to disclose, wherein the image of the object is generated from a reception signal of the antenna elements or the virtual elements at the first positions, a reception signal of the antenna elements or the virtual elements at the second 20positions, a reception signal of the antenna elements or the virtual elements at the third positions, and a reception signal of the antenna elements or the virtual elements at the fourth positions.  

Zoughi discloses, 
wherein the image of the object  is generated (FIGs. 6A and 6B and 8A and 8B depict the images of the object and Paragraph 18, “Using special processing of the measurements at the discrete locations (i.e., at the locations of sensors 25), system 21 generates an image of the object's spatial and/or dielectric profiles on a display 31. For example, imaging system 21 generates and displays a multi-dimensional (i.e., 2D or 3D) image of object 29, such as a holographical image.” and Paragraph 27, “Referring again to FIG. 1, processor 37 decodes the signals obtained via array 23 by receiver 35 to generate the image of object 29 and to generate control signals for modulating sensors 25.”) from a reception signal of the antenna elements or the virtual elements at the first positions, a reception signal of the antenna elements or the virtual elements at the second 20positions, a reception signal of the antenna elements or the virtual elements at the third positions, and a reception signal of the antenna elements or the virtual elements at the fourth positions (Paragraph 67, “An imaging system 21 embodying aspects of the invention comprises sensor array 23, which has a plurality of modulated slots 41 for detecting an electric field from object 29. The slots 41 are positioned at locations corresponding to a defined spatial domain located remotely from object 29. Also, the slots 41 each provide an output signal representative of the electric field detected at the respective location of the slot. The imaging system 21 further comprises a receiver 35 operatively connected to array 23 for receiving the output signals from the slots 41 and processor 37 configured to generate a multi-dimensional profile representative of the object 29 in the defined spatial domain based on the received output signals. Moreover, imaging system 21 includes display 31 for displaying an image of the multi-dimensional profile.”; therefore, the output signal received from each “slot” antenna element (which are arranged at respective “first”, “second”, “third” or “fourth” positions) are used to generate an image based on the signal representative of the electric field detected at the respective location of each slot).  

 wherein the image of the object is generated from a reception signal of the antenna elements or the virtual elements at the first positions, a reception signal of the antenna elements or the virtual elements at the second 20positions, a reception signal of the antenna elements or the virtual elements at the third positions, and a reception signal of the antenna elements or the virtual elements at the fourth positions.  KITAMURA and Zoughi are both considered analogous arts as they both disclose systems and methods of a radar antenna array apparatus design where a two-dimensional antenna array is disclosed where the spacing between the antenna elements is a positive integer x d. KITAMURA is very similar to the instant application as it discloses that the positive integers of “n and m” and “p and q” are relatively prime to one another (co-prime). However, KITAMURA fails to disclose, wherein the image of the object is generated from a reception signal of the antenna elements or the virtual elements at the first positions, a reception signal of the antenna elements or the virtual elements at the second 20positions, a reception signal of the antenna elements or the virtual elements at the third positions, and a reception signal of the antenna elements or the virtual elements at the fourth positions.  Zoughi is also similar to the instant application as it disclose a 2-dimensional antenna array apparatus with a specified distance between each antenna element (half of the electromagnetic wavelength). Zoughi further disclose the features of: wherein the image of the object is generated from a reception signal of the antenna elements or the virtual elements at the first positions, a reception signal of the antenna elements or the virtual elements at the second 20positions, a reception signal of the antenna elements or the virtual elements at the third positions, and a reception signal of  Zoughi discloses that an image is generated based on the received signal at each antenna element “slot” which is representative of a “first”, “second”, “third” and “fourth” positions as seen in FIG. 1. KITAMURA also already discloses the concept of the  “first”, “second”, “third” and “fourth” positions of the antenna elements, however, KITAMURA fails to disclose that an image is produced from the received signals at these respective array locations. Zoughi discloses these features as it disclose not only the 2-dimensional design of the antenna array apparatus but also that an image is generated based on the received signal at each “slot” antenna location. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify KITAMURA with Zoughi to incorporate these features as the incorporation of these features would allow for the system to generate an image of an object based on the reflected signals from the object and lead to a more optimized system.  

Regarding claim 11, the combination of KITAMURA and Zoughi discloses
The electronic apparatus of claim 6. However, KITAMURA fails to disclose, wherein 25the processor circuitry is configured to calculate a reception signal of virtual elements arranged at mid points of two antenna elements forming the pairs. 

Zoughi discloses, 
 wherein 25the processor circuitry (Paragraph 18, “Using special processing of the measurements at the discrete locations (i.e., at the locations of sensors 25), system 21 generates an image of the object's spatial and/or dielectric profiles on a display 31. For example, imaging system 21 generates and displays a multi-dimensional (i.e., 2D or 3D) image of object 29, such as a holographical image.”; the processor is depicted in FIG. 1)  is configured to calculate a reception signal of virtual elements arranged at mid points of two antenna elements forming the pairs (Fig. 2 and Fig 5B showing diode placed at the midpoint of the slot, 41 and  Paragraph 56, “On each slot, active element 43, namely, a PIN diode is placed in the middle along the narrow side of the respective slot 41. Forward/reverse biasing the PIN diode changes the impedance of the slots 41, a phenomenon used to modulate the signal picked up through that slot. To pick up this modulated signal and route it to processor 37, the receiver 35 comprises rectangular waveguide 67 machined into, for example, a block of aluminum in three rows connected by two bends in which two waveguide openings connect either receivers or a transmitter and a receiver depending on the operational mode.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify KITAMURA with Zoughi to incorporate the features of wherein 25the processor circuitry is configured to calculate a reception signal of virtual elements arranged at mid points of two antenna elements forming the pairs. KITAMURA and Zoughi are both considered analogous arts as they both disclose systems and methods of a radar antenna array apparatus design where a two-dimensional antenna array is disclosed where the spacing between the antenna elements is a positive integer x d. KITAMURA is very similar to the instant application as it discloses that the positive integers of “n and m” and “p and q” are relatively prime to one another (co-prime). However, KITAMURA fails to disclose wherein 25the processor circuitry is configured to calculate a reception signal of virtual elements arranged at mid points 

Regarding claim 12, the same analysis and cited section as system claim 1 is applied. 

Regarding claim 13, the same analysis and cited section as system claim 2 is applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KISHIGAMI (US 20180088224 A1) is considered pertinent art as it discloses a radar apparatus which uses a two-dimensional virtually planarly arranged antenna array. It specifically discloses in paragraph 0237, “Note here that the interelement spacings between receiving antennas 202 take on relatively prime values that are equal to or greater than a value (d.sub.H×N) obtained by multiplying the transmitting subarray spacing d.sub.H by the number N of transmitting subarrays. In FIG. 17B, N=2, and the interelement spacings between receiving antennas 202 are 2d.sub.H and 3d.sub.H, which are equal to or greater than 2d.sub.H and relatively prime to each other. That is, in FIG. 17B, the receiving antennas #1 to #3 are placed at irregular spacings 2d.sub.H and 3d.sub.H.” Therefore, the spacing integer values are co-prime. 
MINAMI (WO 2015182002 A1) is considered pertinent art as it discloses under Embodiment 1 in the Description of Embodiments that “As shown in FIG. 2, the first array antenna 20 is an array antenna in which the antenna elements 10 are arranged in a straight line at intervals of K1 times the minimum antenna element interval D. The second array antenna 30 is an array antenna in which the antenna elements 10 are arranged on a straight line at intervals of K2 times the minimum antenna element interval D. K1 and K2 are relatively prime and both are positive integers of 2 or more.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648